     Case 1:20-cv-03127-SAB      ECF No. 27     filed 08/25/20   PageID.247 Page 1 of 3



 1    ETHAN P. DAVIS
      Acting Assistant Attorney General
 2    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
 3    JOSEPH E. BORSON
      Trial Attorney, Federal Programs Branch
 4    Virginia Bar No. 85519
      1100 L Street, NW
 5    Washington, D.C. 20005
      (202) 514-1944
 6    joseph.borson@usdoj.gov
 7    Attorneys for Defendants
 8
                           UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF WASHINGTON
10
                                           AT YAKIMA
11
      STATE OF WASHINGTON, STATE OF   NO. 1:20-cv-03127-SAB
12    COLORADO, STATE OF CONNECTICUT,
      STATE OF ILLINOIS, STATE OF
13    MARYLAND, STATE OF MICHGAN,     NOTICE OF APPEARANCE
      STATE OF MINNESOTA, STATE OF
14    NEVADA, STATE OF NEW MEXICO,
      STATE OF OREGON, STATE OF RHODE
15    ISLAND, STATE OF VERMONT,
      COMMONWEALTH OF VIRGINIA, and
16    STATE OF WISCONSIN,
17                               Plaintiffs,
18       v.
19    DONALD J. TRUMP, in his official capacity
      as President of the United States of America;
20    UNITED STATES OF AMERICA; LOUIS
      DEJOY, in his official capacity as Postmaster
21    General; UNITED STATES POSTAL
      SERVICE,
22
                                  Defendants.
23
24
25
26
27
28

                                       NOTICE OF APPEARANCE
     Case 1:20-cv-03127-SAB    ECF No. 27    filed 08/25/20   PageID.248 Page 2 of 3



 1          PLEASE TAKE NOTICE: Defendants, by and through the Acting Assistant
 2    Attorney General for the Civil Division, Ethan P. Davis, and the undersigned Trial
 3    Attorney, Joseph E. Borson, hereby enters a Notice of Appearance.
 4          Service of all further papers/pleadings, except service of process, may be served
 5    upon the undersigned counsel, in accordance with the Federal Rules of Civil Procedure
 6    and Local Civil Rules, at the address stated above.
 7
      Dated: August 25, 2020          Respectfully submitted,
 8
                                      ETHAN P. DAVIS
 9                                    Acting Assistant Attorney General
10                                    ERIC R. WOMACK
                                      Assistant Director, Federal Programs Branch
11
                                      /s/ Joseph E. Borson
12                                    JOSEPH E. BORSON
                                      Virginia Bar No. 85519
13                                    Trial Attorney
                                      U.S. Department of Justice
14                                    Civil Division, Federal Programs Branch
                                      1100 L. Street, NW
15                                    Washington D.C. 20005
                                      (202) 514-1944
16                                    Joseph.Borson@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28

                                      NOTICE OF APPEARANCE
     Case 1:20-cv-03127-SAB     ECF No. 27    filed 08/25/20   PageID.249 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 25th day of August, I electronically filed the foregoing
 3    Notice of Appearance with the Clerk by using the CM/ECF system. I certify that all
 4    participants in the case are registered CM/ECF users and that service will be
 5    accomplished by the CM/ECF system.
 6
      Dated: August 25, 2020
 7
 8
                                           By: /s/ Joseph E. Borson
 9                                             Joseph E. Borson
10                                              Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       NOTICE OF APPEARANCE
